Henderson, J.:
This is a petition for rebearing. The cause was decided at the present term, ante p. 197. The defendant asks for a rehearing, and in support of it he contends for the construction of - the statute claimed by him on the former argument.
The arguments and considerations set forth in his petition were fully and carefully considered by us before the case was determined. We can concede all that counsel say as to the necessity and propriety of providing for minor children, and we think the legislative intent should be executed. As stated in our former opinion, we do not think it was intended to give the title in fee-simple to the widow alone, to the exclusion of all other members of the family, when there are minor children constituting the family. Counsel concede that such members of the family have an interest in the property, and would have in the fund created by the sale by her, which might be protected in equity, but minor children are not usually in condition to protect such rights, and it was not unreasonable that the legislature should protect their rights by giving them an ownership in the title of which they could only be divested by the ordinary methods, and in a way to protect their equities.
The motion for rehearing is denied.
Zane, C. J., and BoreMAN, J., concurred.